Opinion issued October 26, 2006
















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-06-00309-CV
  __________
 
FRANCIS P. DOHERTY AND
MAUREEN ANN DOHERTY, Appellants
 
V.
 
MARY ELIZABETH WISNOSKI, INDIVIDUALLY
AND AS TRUSTEE, ANNETTE MARIE VAVRECKA,
KATHLEEN ANN DALMOLIN, ESTELLE ANN KREFT,
THE OLD PLACE, INC., Appellees
 

 
 
On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 10584*JG00
 

 
 
MEMORANDUM OPINION
           Appellants, Francis P. Doherty and Maureen Ann Doherty, have failed to
timely file a brief.  See Tex. R. App. P. 38.8(a).  After being notified that this appeal
was subject to dismissal, appellants did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          Accordingly, we dismiss the appeal for want of prosecution because appellants
have failed to timely file a brief. We deny all pending motions.
                                                      PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.